Title: To Thomas Jefferson from George Hammond, 30 January 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia 30th. January 1792
          
          I beg leave to return you my acknowledgements for your very obliging favor of the 28th. Curt., and also for the communication of the Attorney General’s letter on the subject of Mr. Thomas Pagan’s case.
          Had my interference in behalf of Mr. Pagan been dictated merely by the spontaneous desire of relieving that Gentleman from his present unfortunate situation, I might possibly have been induced to pursue the mode suggested, of causing the supreme federal Court to be moved to grant a Writ of Error; But having been instructed by my Court formally to represent Mr. Pagan’s grievance to the general government of the United States, I do not apprehend that it would now be respectful to the latter for me to refer the complaint to any Court of Judicature, nor do I presume that speedy or effectual redress can now be obtained for Mr. Pagan, in any other manner than by the intervention of the federal government.
          For these reasons I feel myself under the necessity of respectfully declining to adopt the expedient suggested in the Attorney General’s letter, and of determining to await the decision of the general government in whose justice and wisdom I repose confidence so implicit, as to prevent me from entertaining any doubt that the event of that decision will ultimately be favorable to Mr. Pagan’s claim of redress, and justify the expectations of my Court.—I have the honor to be, with perfect respect and esteem, Sir, Your most obedient and most humble servant,
          
            Geo. Hammond.
          
        